Citation Nr: 0519972	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis, to include as secondary to service-connected 
residuals of shell fragment wound, left knee. 

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of shell fragment wound, left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In February 2002, the RO increased the 
evaluation for the veteran's service-connected PTSD from 10 
percent to 30 percent effective to the date of claim; July 
13, 2000.  Subsequently, in an August 2002 rating action, the 
RO denied the veteran's claim for a disability rating in 
excess of 10 percent for residuals of shell fragment wound, 
left knee; the RO also denied the veteran's claim of 
entitlement to service connection for left knee arthritis, to 
include as secondary to the service-connected residuals of 
shell fragment wound, left knee.  The veteran perfected a 
timely appeal of the above decisions by filing a substantive 
appeal (VA Form 9), in February 2003, wherein, he indicated 
that he was appealing all issues.  

On March 17, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at Louisville, Kentucky.  A transcript of that 
hearing is of record.  At the hearing and in June 2005, the 
veteran submitted additional evidence along with a signed 
waiver of RO jurisdiction of those records, pursuant to 38 
C.F.R. § 20.1304 (2004).

At his hearing, the veteran also raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.  The record also reflects that the veteran 
submitted a formal application for a TDIU (VA Form 21-8940) 
in January 2005.  The RO has not, however, addressed the 
veteran's claim of entitlement to a TDIU.  That issue is, 
therefore, referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).

For reasons that will be set forth below, the issue of 
entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wound, left knee, will be addressed in the 
REMAND following the ORDER.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The preponderance of the evidence demonstrates that the 
veteran does not manifest arthritis of the left knee.  

3.  The veteran's service-connected PTSD is currently 
manifested by symptoms of depression, nightmares, intrusive 
thoughts, occasional crying spells, sleep disturbance, 
increased irritability, anger, social isolation, difficulty 
with interpersonal relationships, and a current Global 
Assessment of Functioning (GAF) score of 41; overall his 
symptomatology has more closely approximated severe social 
and occupational impairment with reduced reliability and 
productivity.

4.  The veteran's PTSD, however, is not productive of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  




CONCLUSIONS OF LAW

1.  Arthritis of the left knee was not incurred in or 
aggravated by active service nor proximately due to service-
connected residuals of shell fragment wound of the left knee.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2004).

2.  With the resolution of all reasonable doubt in favor of 
the veteran, the schedular criteria for an evaluation of 70 
percent for PTSD, but no higher, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.130, Part 4, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that the veteran was notified of 
the evidence and information necessary to substantiate his 
claims in letters in October 2001 and May 2002; the rating 
decisions of February 2002, and August 2002; the statements 
of the case (SOC) dated in November 2002; and the 
supplemental statements of the case (SSOC) dated in June 2004 
and January 2005.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.  Letters dated October 2001, May 2002 
and January 2005 satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4),  the Board notes that the 
letters cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The June 2004 SSOC supplied with the veteran with 
the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  Based upon the above, the Board finds that the 
content and timing requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claims.  
Particularly, all available VA clinic records have been 
obtained, and there are no outstanding requests to obtain any 
records not in the possession of a federal agency for which 
the  veteran has authorized VA to obtain on his behalf.

VA has also provided the veteran VA examinations as necessary 
to substantiate his claims.  VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) where there the 
competent evidence establishes that the veteran does not 
manifest arthritis of the left knee.  See Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  As indicated in the remand 
section, however, the Board does find that left knee symptoms 
of pain and decreased range of motion require evaluation as 
part and parcel of the service connected residuals of shell 
fragment wound of the left knee.  Thus, on appellate review, 
the Board sees no areas in which further development is 
needed.  The RO has substantially complied with the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 
24, 1992).

II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in the United States Army; his military occupational 
specialty was as a petroleum storage specialist.  His DD Form 
214 indicates that he was awarded the Army Commendation 
Medal, the National Defense Service Medal, the Vietnam 
Service Medal with campaign star, and the Vietnam Campaign 
Medal.  The record also reflects that the veteran was awarded 
the Bronze Star Medal, and the Purple Heart.  Service medical 
records, including treatment records do not show complaints, 
treatment, or diagnosis of a psychiatric disorder.  The 
record indicates that the veteran sustained two fragment 
wounds involving the left knee in August 1969; he was treated 
with Erythromycin.  The separation examination was negative 
for any abnormalities involving the left knee.  

On his initial VA examination in July 1993, the veteran 
complained of throbbing pain off and on when it rain; he also 
complained of weakness in the knee especially after prolonged 
standing or use.  Examination revealed no swelling, effusion 
or deformity.  There was no pain on deep palpation.  No scars 
were noted.  He had normal march and strength.  Range of 
motion was from 0 degrees to 140 degrees, bilaterally.  There 
was no swelling, deformity or any other impairment.  X-ray 
study of the knees revealed normal right and left knees, 
except for two very small metallic foreign bodies, medial to 
the left knee joint area.  The pertinent diagnoses were 
status post shrapnel fragment wounds to bilateral knees, and 
residual foreign bodies of both knees.  The examiner further 
noted that there were no scars or muscle deficiencies.  

By a rating action of October 1993, the RO granted service 
connection for fragment wound, left knee, with retained 
foreign bodies; a 10 percent rating was assigned, effective 
May 18, 1993.  

The veteran's claim for service connection for PTSD (VA Form 
21-4138) was received in June 1999.  Submitted in support of 
his claim were VA progress notes, dated from June 1998 
through May 1999, reflecting treatment for several 
disabilities.  During a clinical visit in May 1999, it was 
noted that the veteran was seen for reported PTSD and 
depression.  

The veteran was afforded a VA compensation and pension 
examination in August 1999, at which time he reported re-
experiencing symptoms and becoming very sad with any U. S. 
involvement in military exercises overseas.  He indicated 
that he had those memories about every three to five times a 
week, which are usually triggered by helicopters as he works 
outside.  The veteran reported problems with nightmares.  He 
indicated that he avoids things that remind him of Vietnam; 
he also tends to isolate himself and avoids crowds.  The 
veteran also reported a history of irritability and crying 
spells.  Following a mental status examination, the veteran 
was diagnosed with PTSD, mild; and history of depressive 
symptoms, not otherwise specified.  The examiner assigned a 
GAF score of 58, largely based on his tendency to isolate 
himself and difficulty with anxiety symptoms.  

By a rating action in October 1999, the RO granted service 
connection for PTSD, and assigned a 10 percent disability 
rating, effective May 14, 1999.  

On the occasion of a VA examination in March 2000, the 
veteran reported problems with swelling, aching and throbbing 
in the left knee; he noted that his symptoms were worse 
during the cold weather.  The veteran indicated that he had 
pain with kneeling, bending, and climbing.  The veteran 
further noted that the knee was making it increasingly 
difficult to perform his job as a construction worker.  
Examination of the left knee revealed a scar directly over 
the patella.  There was no tenderness to palpation of the 
scar.  Range of motion of the left knee was from 0 to 130 
degrees.  There was no pain with range of motion.  There was 
no lateral instability; Lachman's and Mcmurrays signs were 
negative.  There was crepitus with range of motion; he had 
loud crepitus with squatting and standing.  The veteran 
indicated that if he kneels down for any period of time, he 
had difficulty standing up.  The pertinent diagnosis was 
shrapnel injury to the left knee.  X-ray study revealed 
retained shrapnel fragments; however, no degenerative joint 
disease was noted.  The examiner indicated that it was likely 
that the veteran had some degree of arthritis not picked up 
by x-ray because of the description of pain and loud 
crepitus.  

The veteran was afforded a VA mental examination in August 
2000, at which time reported difficulty sleeping as a result 
of nightmares.  He indicated that he gets nervous and tense 
around a lot of people.  The veteran also reported difficulty 
controlling his anger.  He did note that he had good 
relations with his family members.  Following a mental status 
examination, the veteran was diagnosed with PTSD, and history 
of depressive symptoms, not otherwise specified (NOS); the 
examiner assigned a GAF score of 58.  

Received in August and September 2000 were VA progress notes, 
dated from May 1999 through August 2000, reflecting ongoing 
clinical evaluation and treatment for several disabilities, 
including symptoms of PTSD.  

Of record are two lay statements, dated in October 2001, one 
from the veteran's mother and one from his ex-wife.  These 
statements reported the devastating affect of the Vietnam War 
on the veteran's life.  These statements attest to the 
increase in the veteran's symptoms during the Persian Gulf 
War.  They indicate the veteran had problems with nightmares, 
flashbacks of the Vietnam War, difficulty sleeping, startled 
response, difficulty concentrating, and difficulty relating 
to family members.  The veteran's mother noted that his wife 
became afraid of him; as a result, the veteran had to come 
back home and live with her.  She noted that the veteran even 
told her to lock her door for fear that he might harm her.  

The veteran was afforded another VA examination in November 
2001, at which time he reported being in a depressive state 
since the beginning of the Afghanistan war; he stated that 
the war reminded him of the soldiers who died in Vietnam.  
The veteran indicated that he worked for a construction 
company for which he started working eight or nine years ago.  
The veteran related that the sound of helicopters flying 
overhead triggered memories of Vietnam.  He stated that he 
drank a twelve pack of beer over one week.  The veteran 
complained of nightmares, which caused disturbed sleep.  He 
also reported intrusive thoughts concerning the current war.  
The veteran also reported problems with depression and 
controlling his anger.  He further indicated that he remained 
isolated from co-workers for fear of exploding and harming 
someone.  He denied any panic attacks.  The veteran also 
reported having crying spells.  

On mental status examination, it was noted that he had normal 
psychomotor activities.  His mood and affect seemed to be 
more depressed than anxious.  He has become more distressed 
over the war.  The examiner noted that the veteran had crying 
spells, and social isolation.  Mild to moderate concentration 
problems were noted.  Speech was direct, clear, and future 
oriented.  He did not exhibit any psychotic symptoms related 
to thought, perception, or cognition.  There was no suicidal 
or homicidal ideation.  The pertinent diagnosis was PTSD, and 
a GAF score of 57 was assigned.  

Received in February 2002 were VA progress notes, dated from 
August 2000 to November 2001, reflecting treatment for 
several disabilities, including PTSD.  

The veteran was afforded a VA examination in March 2002, at 
which time he indicated that the left leg gets very stiff 
when he sits; he also had pain with walking.  He also had 
difficulty with bending and kneeling.  The veteran estimated 
the pain in his left knee as 8 out of 10, or very serious.  
He has not had any surgery; he has had no crutches, braces, 
or corrective shoes.  The veteran did report problems with 
flare-ups with activities, which irritate; and, he noted that 
his symptoms are relieved by rest.  On examination, the 
veteran's gait was remarkable for normal heel strike, roll-
over, and push-off.  He had symmetrical varus, approximately 
5 degrees at the knees.  There was no effusion.  There was no 
warmth.  There was some tenderness to palpation of the left 
medial joint line.  Range of motion revealed an extension of 
0 degrees, bilaterally.  The left knee had a flexion of 110 
degrees, prone, with an additional 5 degrees obtained 
passively; it was associated with pain.  Reflex was 2+ and 
symmetrical.  Sensory examination was intact to sharp and 
dull.  Stability testing was remarkable for bilateral 
symmetrical laxity.  No palpable foreign bodies were noted.  
X-ray study of the left knee revealed tiny metallic fragments 
about the knee, unchanged from previous studies, and no 
evidence of arthritis.  The assessment was shrapnel injury, 
left lateral knee, with evidence of painful range of motion, 
effusion, no instability and retained shrapnel without 
change.  

VA progress notes dated from May 2002 to May 2004 reflect 
treatment for several disabilities, including 
gastrointestinal problems, genitourinary disorder, and 
hypertension.  These records also show that the veteran 
received follow up evaluation and treatment for his PTSD 
symptoms.  

Received in January 2005 were VA progress notes, dated from 
September 1991 through January 2005, which reflect ongoing 
evaluation and treatment for several disabilities, including 
symptoms of PTSD.  The veteran was seen for a psychiatric 
consultation in January 2005, at which time he reported that 
his symptoms have been much worse since the Iraq war started.  
The veteran indicated that he has not worked in over a year 
and a half because of the severity of his symptoms; he noted 
that "depression" mainly prevented him from working.  The 
veteran indicated that he did everything to keep his job, but 
the longer he worked the harder it was to go mentally; and, 
he really felt like he didn't want to be around people.  The 
veteran also reported difficulty sleeping.  On examination, 
it was noted that the veteran was depressed.  Affect was full 
ranged, but he was tearful at times.  No current suicidal or 
homicidal ideations were noted.  However, while he was 
working, he had to leave work on two occasions for fear that 
he might harm a coworker; and, on several days, he stayed 
home from work because he feared that he might harm someone.  
Insight and judgment were intact.  Recent and remote memory 
were intact.  The diagnoses were PTSD, and major depression 
secondary to PTSD; the examiner assigned a GAF score of 41.  
Individual psychotherapy was recommended.  

At his personal hearing in March 2005, the veteran testified 
that he experienced recurrent depression.  He also reported 
difficulty sleeping; in fact, he noted that he has been 
prescribed medication to help him sleep.  The veteran also 
reported that he had difficulty dealing with people; he noted 
that he is particularly bothered by crowds, to the point that 
he has to alienate himself.  The veteran stated that he had 
to leave jobs on several occasion because of his fear that he 
would harm people.  He indicated that he had difficulty 
concentrating.  The veteran further noted that he gets easily 
irritated and is prone to anger outbursts.  The veteran 
testified that he was off work 40 percent of the time in the 
past year as a result of his PTSD symptoms.  

Submitted at the hearing was a statement from a counseling 
therapist at the Vet Center, dated March 1, 2005, indicating 
that the veteran began counseling for PTSD at the center in 
September 1991; he attended weekly sessions until August 
2000, when he self terminated.  At the time of his 
termination, the veteran had moderate levels of discomfort in 
areas, which included: poor anger management, isolation, 
intrusive thoughts, nightmares of Vietnam, and difficulty 
watching television news because they often triggered 
memories of Vietnam.  The Counselor reported that the veteran 
contacted the Vet Center in February 2005, requesting 
counseling for increasing PTSD symptoms triggered by events 
surrounding 9/11; the veteran sated that, once the war began, 
his symptoms became unmanageable.  He left his job in April 
2003 because he was afraid he couldn't control his anger, and 
was concerned that he would "blow up totally."  The veteran 
experienced increased nightmares and intrusive thoughts, and 
he developed a tendency to isolate himself; he also reported 
frequent absenteeism from work.  During that time, his work 
performance declined, and the veteran began drinking alcohol 
routinely.  It was also reported that contact with his family 
deteriorated and contact with his adult children became 
nonexistent.  The counselor indicated that the veteran's 
current impairment due to PTSD appears to be major and 
affects several area of his life.  The counselor further 
noted that the veteran was socially isolated and he has no 
contact with his family.  His overall functioning was 
described as poor.


III.  Legal Analysis-Service Connection.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by wartime military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in- 
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Based upon the evidence of record, the Board finds 
entitlement to service connection for arthritis of the left 
knee is not warranted.  A close review of the record reveals 
no evidence showing that the veteran developed arthritis of 
the left knee while in service, or within one year of 
discharge from service.  To date, there has been no x-ray 
confirmed evidence of left knee arthritis, although a VA 
examiner opined in March 2000 that it was likely the veteran 
had some degree of arthritis not picked up by x-ray based 
upon his symptoms of pain and crepitus.  VA examination in 
March 2002 continued to show no x-ray evidence of arthritis.

The veteran's descriptions of pain and crepitus of the knee 
are credible and, as addressed below, the Board finds that 
such symptoms warrant schedular review as part and parcel of 
the residuals of shell fragment wound of the left knee.  
Nonetheless, X-rays of the left knee are negative for 
arthritis and the medical evidence of record does not 
indicate that the veteran is currently being treated for or 
currently is diagnosed with arthritis in the left knee.  The 
Board places more probative weight to the radiologist 
interpretation of x-ray films as to the presence of 
arthritis.  The examiner impression of the likely presence of 
arthritis that would not be shown on x-ray examination is 
speculative in nature and holds less probative value.  The 
veteran's own lay belief that he manifests arthritis, while 
well-intentioned, holds no probative value as he is not 
deemed to self-diagnose his symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2004).

As the preponderance of the evidence fails to show the 
presence of claimed arthritis of the left knee, there is no 
legal ground for granting service connection for arthritis of 
the left knee on a direct or presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309; See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis of the left knee.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).  



IV.  Legal analysis-Increased rating.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994). This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The lay and medical evidence of record indicates that the 
veteran has experienced increased and severe symptoms of PTSD 
since the Iraq war began.  His mother and wife describe 
severe symptomatology since that time which, according to the 
VA examiner in November 2001, may have been underreported by 
the veteran.  Given the depth and persistence of the 
veteran's recurring nightmares involving Vietnam, intrusive 
recollections, recurring depression, anger, irritability, and 
social isolation, the Board resolves reasonable doubt in 
favor of the veteran and finds that his PTSD symptomatology 
has more closely approximated the criteria for a 70 percent 
since the inception of this appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.7 (2004).  He manifestly has 
deficiencies in most areas, specifically work, family 
relations, and mood; it is noted that the veteran has missed 
work, and has had to leave work, for fear of harming co-
workers.  The evidence of avoidance of social interaction is 
probative of difficulty adapting to stressful situations.  
His recent GAF scores of 41 is evidence of serious impairment 
in social or occupational functioning consistent with the 
other evidence.  In the March 2005 statement, the Vet Center 
counselor specifically noted that the veteran's relationship 
with family had deteriorated, and his contact with his adult 
children is non-existent.  He was reported to be socially 
isolated and had no contact with family.  The increase of his 
symptomatology from essentially mild in 1999 to severe in 
November 2001 is unclear, but the lay evidence of record 
suggests the onset as of the date of claim.  Ultimately, he 
demonstrates an inability to establish and maintain effective 
relationships of the type and degree that warrants a 70 
percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
the mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  While the veteran indicates that he has stayed 
home from work because he is afraid of harming co-wokers, 
there is no documented instance of him being a danger to 
himself or others, let alone persistence of such danger.  
There is no report of any episode of inability to perform 
activities of daily living.  There is no clinical evidence of 
actual disorientation to time and place.  The reports of 
clinicians give the impression that these are figurative 
expressions describing intrusive recollections, not instances 
of his actual disorientation to time and place.  There is no 
documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.  Taking the 
evidence all together, the preponderance of it is against a 
rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).  

In so holding, the Board has deemed the veteran as competent 
to describe his PTSD symptomatology and his perception as to 
how those symptoms have impaired his social and industrial 
functioning.  The Board has accepted his report of symptoms 
as credible and supporting the 70 percent evaluation.  
However, the Board finds that the evidence from trained 
medical professionals describing his mental status and 
evaluating the effects of his PTSD with regard to his 
psychological, social, and occupational functioning as the 
most probative evidence mitigating against a 100 percent 
schedular rating.  The Board has also considered whether to 
refer the veteran's claim to the Director of Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The veteran has not 
required any hospitalized treatment for his PTSD disability 
during the appeal period, and his 70 percent rating 
contemplates a significant industrial impairment with a loss 
of working time proportionate to his level of disability.  
38 C.F.R. § 4.1 (2004).  The Board does not find the extent 
of the veteran's symptoms to be out of proportion to the 
schedular disability rating assigned and, therefore, finds no 
basis upon which to refer the case to the Director of 
Compensation and Pension for extraschedular consideration.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

ORDER

Service connection for arthritis of the left knee, secondary 
to service-connected residuals of shell fragment wound, left 
knee, is denied.  

A 70 percent rating for the service-connected PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

REMAND

The veteran essentially contends that his service-connected 
left knee disorder is more disabling than reflected by the 10 
percent disability rating currently assigned.  He maintains 
that he experiences pain on a daily basis.  The veteran 
indicates that he is no longer able to bend, squat, knee, or 
climb ladders due to the condition of his left knee.  He 
further maintains that he is no longer able to perform his 
job as a construction worker as a result of his knee 
disorder.  

The veteran's service-connected left knee disorder is 
currently evaluated under Diagnostic Code 5311, for 
evaluation of Muscle Group XI, including the posterior and 
lateral crural muscles, and muscles of the calf.  This rating 
contemplates a "moderate" muscle disability affecting, in 
part, flexion of the knee.  VA examination in March 2002 
provided opinion that the veteran's symptoms of knee pain and 
decreased range of motion were likely related to the shrapnel 
injury.  This examination also found evidence of bilateral 
symmetrical laxity, but provided no opinion as to the 
etiology of this symptom.  The Board notes that separate 
ratings may be assignable for symptoms attributable to a 
service connected disability that are addressed in separate 
rating criteria.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, the Esteban principles must be reconciled with the 
principles of 38 C.F.R. § 4.14 which dictate against 
compensating an individual twice for the same aspect of 
disability.  Separate ratings may be assignable for 
limitation of left knee motion and recurrent subluxation or 
lateral instability.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
Separate ratings may also be assignable for limitation of 
flexion and extension.  VAOPGCPREC 9-04 (Sept. 17, 2004).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (the 
Court) expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based upon limitation of motion 
do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based upon greater limitation of motion due to pain on 
use, including during flare-ups.  The Board notes that, while 
the veteran underwent a recent VA examination in March 2002, 
the evaluation was somewhat incomplete, in that it did not 
fully address the question of functional loss due to pain.  
See DeLuca, supra.  It is essential that the examination 
adequately portray the degree of functional loss.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.  

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination to obtain a medical 
opinion as to all symptomatology associated with the service 
connected residuals of shell fragment wound of the left knee.  
The Board notes in this regard that the Court has held that 
the fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC for the following actions:

1.  The AMC or RO should obtain complete VA 
clinic records since January 2005.

2.  The RO should schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of his 
service connected residuals of shell fragment 
wound of the left knee.  The claims folder and a 
copy of this remand must be made available to the 
examiner prior to the examination for review.  
After physically evaluating the veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
a) What are the veteran's range of motion 
findings in extension and flexion of the left 
knee?
b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the left knee joint?  If feasible the examiner 
should portray any additional functional 
limitation of the left knee due to these factors 
in terms of degrees of additional loss of motion.  
If not feasible, this should be stated for the 
record together with the rationale.  If the 
veteran does not have pain or any of the other 
factors, that fact should be noted in the file.
c) Does the veteran have any recurrent 
instability or lateral subluxation of the left 
knee?  If so, the examiner should (1) provide 
opinion as to whether such recurrent instability 
or lateral subluxation is at least as likely as 
not (probability of 50% or greater) part and 
parcel of service connected residuals of shell 
fragment wound of the left knee and (2) whether 
such instability or subluxation is slight, 
moderate, or severe in degree?  

3.  Following completion of the above actions, 
the RO should readjudicate the claim on appeal.  
If any benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a Supplemental Statement of the Case 
(SSOC), and an appropriate period of time to 
respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


